Citation Nr: 0605321	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for atypical 
psychosis, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1948 to May 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To send the veteran a VCAA letter and to 
obtain a medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran's claim for an increased 
rating for his service-connected psychiatric disorder was 
received by the RO in March 2001.  Although the RO did assist 
him with the development of his claim by obtaining private 
medical records for him, affording him a VA examination, and 
obtaining an addendum to this examination from the examiner 
regarding the present diagnosis, the RO never sent him a VCAA 
notice letter (1) informing him of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing him about the information and evidence 
that VA will seek to provide; (3) informing him about the 
information and evidence he is expected to provide; and 
(4) requesting him to provide any evidence in his possession 
that pertains to the claim.  Accordingly, remand is required 
to provide the veteran a notification letter which meets 
these requirements.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the veteran was afforded a VA examination in 
May 2001 in connection with his claim for an increased 
evaluation for chronic schizophrenic reaction of an 
undifferentiated type.  The examiner stated that he could not 
discern the presence of an active mental disease in the 
veteran and assessed him as having only a history of 
psychosis.  However, the same examiner submitted a medical 
opinion in November 2001 in which he indicated that a 
diagnosis of chronic psychiatric disease was warranted.  He 
further stated that the psychosis appeared in different forms 
at different times.  

In addition, S.N., M.D. (initials used to protect veteran's 
privacy) submitted a letter in June 2002 in which he 
indicated that the veteran's mental functioning had been 
steadily declining during the previous five years.  More 
specifically, he stated that the veteran was unable to 
perform complex tasks and had difficulty understanding 
complex commands.  S.N. also noted that the veteran had 
impaired short-term memory, flattened affect, and anxiety.  
The Board further notes that private medical records dated in 
March 2003 indicate that the veteran was becomingly 
increasingly forgetful and experiencing a slow and gradual 
cognitive decline.  As such, the more recent medical evidence 
appears to contradict the findings of the May 2001 VA 
examination.  Therefore, the Board is of the opinion that a 
more recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected atypical 
psychosis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his claim 
for an increased rating for his 
psychiatric disorder.  The letter should 
inform him of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence 
he is expected to provide; and (4) ask 
him to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should refer the veteran's 
claims folder to the May 2001 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for an opinion as to the severity and 
manifestations of the veteran's atypical 
psychosis.  That physician should be 
requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
veteran's service-connected mental 
disability.  The examiner should also 
report all signs and symptoms necessary 
for rating the veteran's atypical 
psychosis under the General Rating 
Formula for Mental Disorders. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

